USCA11 Case: 19-13672      Date Filed: 07/14/2021   Page: 1 of 6



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 19-13672
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 6:18-cv-00013-JRH-BWC



WASEEM DAKER,

                                                             Petitioner-Appellant,

                                    versus

SHERIFF,

                                                            Respondent-Appellee.

                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________

                                (July 14, 2021)

Before MARTIN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

     Waseem Daker appeals the district court’s denial of his 28 U.S.C. § 2241
          USCA11 Case: 19-13672       Date Filed: 07/14/2021    Page: 2 of 6



habeas petition, alleging that the Georgia state court violated his due process rights

when it denied his bail application without a hearing. After careful review, we

affirm.

                                         I.

      Daker is serving a sentence of life imprisonment plus 47 years for murder.

While incarcerated in a Georgia State Prison, two prison officials instructed

another inmate to forcefully shave Daker’s beard. The guards accused Daker of

kicking them while they were trying to shave his beard. As a result, Daker was

charged with two counts of obstruction of an officer.

      Daker made his first appearance on those charges in Tattnall County

Superior Court in 2017. At that time, the state court denied bail without

explanation and without holding a bail hearing. Daker asked for a hearing, but the

court again denied bail without providing him an opportunity to be heard or receive

an explanation.

      Daker then filed a § 2241 habeas petition, claiming that the Tattnall Superior

Court violated his due process rights by denying him bail without affording him an

opportunity to be heard or explaining its decision.

      Daker’s petition was referred to a magistrate judge who recommended

dismissing Daker’s claims as moot because he had already been convicted and

incarcerated for murder. The magistrate judge also reasoned that Daker was not


                                          2
           USCA11 Case: 19-13672      Date Filed: 07/14/2021    Page: 3 of 6



“in custody” for purposes of § 2241 because he was in custody as a result of the

murder conviction, not the obstruction charges.

       Daker objected to the magistrate judge’s report and recommendation. The

district court sustained some of Daker’s objection, but nonetheless dismissed his

petition. The district court agreed with Daker that he met the “in custody”

requirement because he was under indictment and the Sheriff had a detainer lodged

against him on the obstruction charges. The district court also agreed that Daker’s

separate murder conviction did not moot his bail claims, but maintained that

Daker’s claim was moot because there was no relief available to him; he was still

serving the life plus 47-year sentence and therefore would not be released even if

the trial court set bail.

       Daker then filed a Rule 59(e) motion to alter or amend the district court’s

order. Daker argued that the district court could not dismiss the bail claims based

on a new mootness argument without giving him the opportunity to respond. He

also argued that his bail claim was not moot because he was appealing his murder

conviction and, if he was successful, he would be eligible to be released on bail.

Daker, proceeding pro se, signed this motion on August 29, 2019. But the motion

was not filed until September 9, 2019. Because September 9 came after the 28-day

deadline for filing a Rule 59(e) motion, the district court construed it as a Rule

60(b) motion and then denied the motion because Daker’s arguments did not fall


                                           3
          USCA11 Case: 19-13672       Date Filed: 07/14/2021   Page: 4 of 6



within one of the limited conditions for which Rule 60(b) provides for relief.

      Daker timely sought a certificate of appealability. This Court certified two

questions for appeal: (1) whether the district erred when it sua sponte denied as

moot Daker’s claims that the state trial court erred when it denied him bail at

hearings held on August 4, 2017, and October 11, 2017, without giving him an

opportunity to respond; and (2) whether the district court erred when it construed

Daker’s Rule 59(e) motion as a Rule 60(b) motion and then denied the motion

without considering his allegations that the court had made several errors. This

Court also appointed Daker counsel.

                                         II.

      We review the district court’s decision to dismiss Daker’s bail claims sua

sponte for an abuse of discretion. See Tazoe v. Airbus S.A.S., 631 F.3d 1321,

1328 (11th Cir. 2011). Generally, a district court may only sua sponte dismiss a

motion after providing the movant with notice of its intent to dismiss or an

opportunity to respond. See Paez v. Sec’y, Fla. Dep’t of Corr., 947 F.3d 649, 653

(11th Cir. 2020) (per curiam), cert. denied sub nom., Paez v. Inch, 141 S. Ct. 309

(2020) (Mem.). However, this Court has also held that dismissal without notice is

permissible if reversal would be futile. Tazoe, 631 F.3d at 1336. We may affirm

the district court’s order based on any ground supported by the record. Beeman v.

United States, 871 F.3d 1215, 1221 (11th Cir. 2017).


                                          4
          USCA11 Case: 19-13672       Date Filed: 07/14/2021    Page: 5 of 6



      We agree that the district court erred in dismissing Daker’s claim as moot.

Nonetheless, we affirm the district court’s order because reversal would be futile,

as Daker’s bail claims are not ripe. See Tazoe, 631 F.3d at 1336. A case is moot

when the plaintiff no longer has a “personal stake in the outcome” of the lawsuit or

there is no longer an “actual injury traceable to the defendant and likely to be

redressed by a favorable judicial decision.” Spencer v. Kemna, 523 U.S. 1, 7, 118

S. Ct. 978, 983 (1998) (quotation marks omitted). And a “claim is not ripe for

adjudication if it rests upon contingent future events that may not occur as

anticipated, or indeed may not occur at all.” Atlanta Gas Light Co. v. F.E.R.C.,

140 F.3d 1392, 1404 (11th Cir. 1998) (quotation marks omitted).

      Daker’s bail claims are not ripe because he could only be granted relief if he

is, one day, successful in overturning his murder conviction. See id. Even with

notice and an opportunity to respond, there is no argument Daker could have made

that would have ripened his bail claims. Therefore, even though the district court’s

analysis was flawed, we cannot say the district court abused its discretion because,

on this record, reversal would be futile. See Tazoe, 631 F.3d at 1336.

      Daker also argues that the district court erred in finding that he missed the

deadline to file a Rule 59(e) motion. While the motion was filed on September 9,

Daker says he delivered it to prison officials on August 29, the day he signed it,

and that according to the prison mailbox rule, the district court should have


                                          5
          USCA11 Case: 19-13672        Date Filed: 07/14/2021     Page: 6 of 6



considered it filed on August 29. When considering whether the district court

properly applied the prison mailbox rule, we review de novo the district court’s

interpretation of the rule and its findings of fact for clear error. Jeffries v. United

States, 748 F.3d 1310, 1313 (11th Cir. 2014) (per curiam).

      The prison mailbox rule provides that a pro se prisoner’s court filing is

deemed filed the date it is delivered to prison authorities for mailing. Id. at 1314.

The burden is on the government to present evidence that the pro se prisoner

delivered the documents on a date other than the date the prisoner signed the filing.

Washington v. United States, 243 F.3d 1299, 1301 (11th Cir. 2001) (per curiam).

      Here, the district court erred in failing to apply the prison mailbox rule and

construing Daker’s motion as a Rule 60(b) motion. Daker says he delivered the

Rule 59(e) motion on August 29, the day he signed it, and the government offered

no evidence to the contrary. And by filing the motion on August 29, Daker timely

filed his Rule 59(e) motion, 23 days after the court denied his habeas petition.

      Nonetheless, remanding Daker’s Rule 59(e) motion to the district court

would be futile. As discussed above, because Daker is seeking to vacate his

murder conviction, his claim is not ripe for adjudication. Accordingly, the district

court’s order is

      AFFIRMED.




                                            6